Sweeney, J.,
concurring in part and dissenting in part. I concur in paragraph one of the syllabus and the discussion related thereto. However, I must dissent from the law enunciated in paragraph two of the syllabus that overrules Auto-Owners Mut. Ins. Co. v. Lewis (1984), 10 Ohio St. 3d. 156, 10 OBR 490, 462 N.E. 2d 396, paragraph two of the syllabus. In my view, the proposition of law enunciated in Auto-Owners, supra, is both sound law and sound public policy. In contrast, the limitation of coverage endorsed herein that all causes of action arising out of bodily injury to one person be limited to a single limit of liability is both unsound and potentially unjust. As pointed out in Auto-Owners, such limitations could conceivably place an insured in the position of having less coverage than that for which he paid. In my view, the General Assembly did not intend such potential for inequity to arise when it enacted R.C. 3937.18. Therefore, I would affirm the decision of the court of appeals that each independent derivative action of the parents, if proven, is entitled to coverage up to the policy limitation of $100,000 under the uninsured motorist provision.